Judgment, Supreme Court, Bronx County (C. G. Cholakis, J.), entered October 29,1982 in favor of plaintiff for $2,000,000, plus accrued interest and costs, is unanimously reversed, on the law and the facts, without costs and without disbursements, and a new trial is ordered as to damages only, unless within 20 days after service of a copy of the order on this appeal plaintiff files with the clerk of the Supreme Court and serves upon defendant’s attorney a stipulation consenting to reduce the verdict as to total damages suffered by plaintiff from $2,500,000 to $1,250,000, liability for such damages to be apportioned in accordance with the jury’s *692determination of comparative culpability, and to the entry of a judgment in accordance with such verdict, as reduced, in the principal amount of $1,000,000 in favor of plaintiff together with appropriate interest and costs; if such stipulation is timely filed and served, the judgment as modified is affirmed, without costs on appeal. The verdict is excessive to the extent indicated. Concur — Sandler, J. P., Asch, Silverman, Fein and Milonas, JJ.